DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Response to Amendment
Applicant’s amendments to claims 1-2 have been acknowledged by the examiner. 
The amendments to the claims have overcome previous claim objections and 35 USC 112b rejections. They are therefore withdrawn. 
Claims 1-19 are pending in the application. 
Claims 1-19 are currently under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument: The strap configuration now set forth in amended Claim 1 causes the reinforcing patch and portions of the panel contiguous therewith to tightly 
Examiner’s response: The current rejection has been updated in light of the amendments, and thus Detty in view of Eggeman further in view of Shiono and Springs addresses all the claim limitations of amended claim 1 below.  
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant’s arguments: Eggeman fails to disclose the claimed flexible stabilizing patch providing an area of controlled stretch confined to the rear of the fetlock joint to provide additional stability at the flex point of the fetlock joint. Eggeman provides a skid boot for the purpose of protecting the delicate nerve centers in the small button-like formation below the ankle or pastern joint and below the fetlock by means of superimposed rubber 17 and a strip of leather 18 at the posterior of the skid boot. 
Examiner’s response: Leather strip 18a of Eggeman teaches a flexible stabilizing patch providing an area of controlled stretch confined to the rear of the fetlock joint, as the claimed and prior art products are identical or substantially identical in structure or composition (both stabilizing patches are made of leather), or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the . 
Claim Objections
Claim 1 objected to because of the following informalities: 
Regarding claim 1, “the reinforcing patch” in line 10 on page 5 should be read as “the flexible stabilizing patch.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detty (US 5,871,458) in view of Eggeman (US 2,512,925) further in view of Shiono (US 5,393,303) and Springs (US 2004/0031246 A1).
	Regarding claim 1, Detty discloses an equine ankle brace (22) configured to be wrapped about the ankle of a horse, the ankle having an anterior, a posterior and sesamoid bones (see Fig. 1 and Col. 3 lines 24-27), said brace (22) comprising: 
	a panel (22, 24B) formed of a resilient thermally insulating, heat retaining material (see Col. 3 lines 55-58 and Col. 7 lines 36-46, and Figs. 6 and 8; brace 22 forms a panel of neoprene rubber, which is a resilient thermally insulating, heat retaining material, and insert 24B, which is also a sheet or panel, is made of neoprene material that provides an additional layer of thermal insulation for heat retention) having an inner surface (38, 92), an outer surface (40, 94), a first 
	Detty does not disclose a flexible stabilizing patch fixedly secured to said outer surface of said panel at said cup-shaped bottom portion, said stabilizing patch being confined to the portion of the horse’s lower leg at the rear of the fetlock joint when said panel is in said operative state to provide an area of controlled stretch of said resilient thermally insulating, 
	However, Eggeman teaches an analogous equine ankle brace (14) comprising a flexible stabilizing patch (18a) fixedly secured to said outer surface of said panel (20, 21, 30, 33) at said  providing free flexing of the pastern joint but still maintaining a comfortable resilient fit of the boot on the leg of a horse (see Col. 3 lines 21-25) and protectively covering the leg of horses, more particularly for protecting the pastern joint and fetlock (see Col. 1 lines 1-4). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer surface 40 and midpoint to the 
Detty in view of Eggeman discloses the invention as discussed above. Detty in view of Eggeman further discloses a flexible stabilizing patch (18a of Eggeman) provides an area of controlled stretch of said resilient thermally insulating, heat retaining material of said panel (22, 24B of Detty) (as previously modified, leather strip 18a of Eggeman modified to the heel portion of brace 22 of Detty provides an area of controlled stretch or restraint as leather strip 18a provides a more resetrictive or controlled area than the panel 22, 24B of Detty, as panel 22, 24B of Detty is made up of neoprene rubber, which is a thermally insulative material). 
Detty in view of Eggeman does not disclose a releasably securable fetlock support strap fixedly secured to said stabilizing patch and to said panel, said releasably securably fetlock support strap comprising a pair of free end portions projecting outward from opposite sides of said stabilizing patch, each of said free end portions being formed of a resilient thermally insulating material and terminating in a free end including a second releasably securable component of said fastener system, said second releasably securable components of said free ends of said releasably securable fetlock support straps being configured to be pulled into engagement with respective portions of said first releasably securable component of said panel to releasably secure said free ends of said releasably securable fetlock support strap to said 
However, Shiono teaches as according to MPEP 2141.01(a) I, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not the same field of endeavor as the claimed invention), an analogous ankle brace (see Fig. 1) and an analogous stabilizing patch (19), and a releasably securable support strap (20, 21) fixedly secured to said stabilizing patch (19) and to said panel (2, 4), said releasably securable support strap (20, 21) comprising a pair of free end portions projecting outward from opposite sides of said stabilizing patch (19) (see Fig. 2; stretch belts 20, 21 make up a releasably securable support strap and they are releasable via VELCRO fasteners 20a, 21a and support the ankle brace device, and stretch belts 20, 21 are fixedly secured to center rear portion 19, which is a stabilizing patch as center rear portion 19 provides stretch belts 20, 21 with security/stability and is a small area that is different in some way from the area that surrounds it (see patch definition above) and secured to the outer 

Detty in view of Eggeman further in view of Shiono discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono further discloses a releasably securable fetlock support strap (20, 21 of Shiono) fixedly secured to said stabilizing patch (18a of Eggeman) and to said panel (22, 24B) (as previously modified above, belts 20, 21 of Shiono make up a releasably securable fetlock support strap as belts 20, 21 of Shiono are fixedly secured to leather strip 18a of Eggeman on the heel 66 of Detty, which is near the fetlock joint, and belts 20, 21 of Shiono are fixedly secured to panel 22, 24B of Detty), said releasably securable fetlock support strap (20, 21 of Shiono) comprising a pair of free end portions (20a, 21a of Shiono) projecting outward from opposite sides of said stabilizing patch (18a of Eggeman) (as previously modified above, belts 20, 21 of Shiono comprise free end portions, which are the end portions that include fasteners 20a, 21a of Shiono, and they project outward from opposite sides (left/right sides) of strip 18a of Eggeman, as previously modified), each of said free end portions (20a, 21a of Shiono) terminating in a free end including a second releasably securable component (20a, 21a of Shiono) of said fastener system (26 of Detty) (see 
Detty in view of Eggeman further in view of Shiono does not disclose each of said free end portions being formed of a resilient thermally insulating material. 
However, Springs teaches an analogous free end portion (see modified Fig. 2 of Springs) wherein each of said free end portions being formed of a resilient thermally insulating material (see Fig. 2 and [0023]; strap 14 is entirely made up of neoprene foam layer 52, which encompasses the free end portions, labeled in modified Fig. 2 of Springs, and neoprene is a resilient thermally insulating material) providing a breathable resilient material (see [0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the free end portions of the releasably securable fetlock support strap (20, 21 of Shiono) in the device of Detty in view of Eggeman further in view of Shiono and Springs to be a resilient thermally insulating material as taught by Springs to have provided an improved ankle brace device that provides a breathable resilient material (see [0010] of Springs) so that it is more comfortable when worn by a horse. 

    PNG
    media_image1.png
    244
    249
    media_image1.png
    Greyscale

Modified Fig. 5 of Eggeman.

    PNG
    media_image2.png
    511
    431
    media_image2.png
    Greyscale

Modified Fig. 2 of Springs. 
	Regarding claim 2, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs discloses wherein said flexible stabilizing patch (18a of Eggeman) includes a bottom edge and top edge, wherein said bottom edge of said flexible stabilizing patch (18a of Eggeman) is spaced above said bottom edge (32, 72 of Detty) of said panel (22, 24B of Detty) by a first 

    PNG
    media_image3.png
    310
    283
    media_image3.png
    Greyscale

Modified Fig. 8 of Eggeman. 
	Regarding claim 3, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said thermally insulating, heat retaining material comprises neoprene rubber (see Col. 1 lines 62-64 and Col. 3 lines 29-34 and Col. 3 lines 55-58 of Detty; neoprene rubber material is used for brace 22). 
	Regarding claim 4, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said thermally insulating, heat retaining material 
	Regarding claim 5, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said first releasably securable component (48A-C of Detty) of said fastening system (26 of Detty) comprises a plush or multi-loop material (tabs 48A, 48B, 48C has a multitude of small hook-like projections 52 arranged to releasably engage the plush fabric outer surface 40 of the panel, and outer surface of tabs 48A, 48B, 48C is in the form of a plush or multiloop fabric 54; see Col. 5 lines 22-28 of Detty), and wherein said second releasably securable component (20a, 21a of Shiono) of said fastening system (26 of Detty) comprises a multi-hook loop material (see Fig. 1 of Shiono and Col. 6 lines 47-50 of Shiono; as previously modified above, belts 20, 21 of Shiono include fasteners 20a, 21a of Shiono, which are VELCRO fasteners, thus meaning fasteners 20a, 21a of Shiono comprises a multi-hook loop material). 
	Regarding claim 6, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said first releasably securable component (48A-C of Detty) of said fastening system (26 of Detty) comprises a plush or multi-loop material (tabs 48A, 48B, 48C has a multitude of small hook-like projections 52 arranged to releasably engage the plush fabric outer surface 40 of the panel, and outer surface of tabs 48A, 48B, 48C is in the form of a plush or multiloop fabric 54; see Col. 5 lines 22-28 of Detty), and wherein said second releasably securable component (20a, 21a of Shiono) of said fastening system (26 of Detty) 
	Regarding claim 7, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said flexible stabilizing patch (18a of Eggeman) comprises a leather-like material (as previously modified above, leather strip 18a of Eggeman comprises a strip of leather 18; see Col. 3 lines 57-58 of Eggeman). 
	Regarding claim 8, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said leather-like material is leather (leather strip 18a of Eggeman comprises a strip of leather 18; see Col. 3 lines 57-58 of Eggeman).
	Regarding claim 9, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said flexible stabilizing patch (18a of Eggeman) is sewn onto said outer surface (40 of Detty) of said panel (as Detty was previously modified with Eggeman, strip 18a of Eggeman is identical to strip 17, 18 of Eggeman, which is sewn onto the outer surface of the panel in Eggeman, as indicated by stitching 19 of Eggeman (see Fig. 4 and Col. 2 lines 20-26 of Eggeman) and thus as modified, leather strip 18a of Eggeman is sewn onto outer surface 40 of the panel of Detty). 
Regarding claim 10, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said flexible stabilizing patch (18a of Eggeman) is sewn onto said outer surface (40 of Detty) of said panel (as Detty was previously modified with Eggeman, strip 18a of Eggeman is identical to strip 17, 18 of Eggeman, which is sewn onto the outer surface of the panel in Eggeman, as indicated by stitching 19 of Eggeman (see Fig. 4 and Col. 2 lines 20-26 of Eggeman) and thus as modified, leather strip 18a of Eggeman is sewn onto outer surface 40 of the panel of Detty).
Regarding claim 11, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said flexible stabilizing patch (18a of Eggeman) is sewn onto said outer surface (40 of Detty) of said panel (as Detty was previously modified with Eggeman, strip 18a of Eggeman is identical to strip 17, 18 of Eggeman, which is sewn onto the outer surface of the panel in Eggeman, as indicated by stitching 19 of Eggeman (see Fig. 4 and Col. 2 lines 20-26 of Eggeman) and thus as modified, leather strip 18a of Eggeman is sewn onto outer surface 40 of the panel of Detty).
Regarding claim 12, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said flexible stabilizing patch (18a of Eggeman) comprises a leather-like material (leather strip 18a of Eggeman comprises a strip of leather 18; see Col. 3 lines 57-58 of Eggeman).
Regarding claim 13, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said leather-like material is leather (leather strip 18a of Eggeman comprises a strip of leather 18; see Col. 3 lines 57-58 of Eggeman).
Regarding claim 14, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said flexible stabilizing patch (18a of Eggeman) comprises a leather-like material (leather strip 18a of Eggeman comprises a strip of leather 18; see Col. 3 lines 57-58 of Eggeman).
	Regarding claim 15, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. Detty in view of Eggeman further in view of Shiono and Springs further discloses wherein said leather-like material is leather (leather strip 18a of Eggeman comprises a strip of leather 18; see Col. 3 lines 57-58 of Eggeman). 
Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Detty in view of Eggeman further in view of Shiono, Springs, and Coder (US 2017/0027132 A1).
Regarding claim 16, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. 
	Detty in view of Eggeman further in view of Shiono and Spring does not disclose wherein said releasably securable fetlock support strap is sewn onto said flexible stabilizing patch. 
	However, Coder teaches an analogous ankle brace (200) and an analogous releasably securable fetlock support strap (220) wherein said releasably securable fetlock support strap (220) is sewn onto said flexible stabilizing patch (226) (see Fig. 2 and [0021], [0023], [0033]; v-
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment of the releasably securable fetlock strap (20, 21 of Shiono) and flexible stabilizing patch (18a of Eggeman) in the device of Detty in view of Eggeman further in view of Shiono and Springs by making it a sewn attachment as taught by Coder to have provided an improved ankle brace device that ensures the strap does not tear the body of the device (see [0033]).
Regarding claim 17, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. 
	Detty in view of Eggeman further in view of Shiono and Spring does not disclose wherein said releasably securable fetlock support strap is sewn onto said flexible stabilizing patch. 
	However, Coder teaches an analogous ankle brace (200) and an analogous releasably securable fetlock support strap (220) wherein said releasably securable fetlock support strap (220) is sewn onto said flexible stabilizing patch (226) (see Fig. 2 and [0021], [0023], [0033]; v-shaped sling strap 220 is affixed to attachment point 226 via sewing) providing to ensure that the strap does not tear the body of the device (see [0033]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment of the releasably securable fetlock strap (20, 21 of Shiono) and flexible stabilizing patch (18a of Eggeman) in the device of Detty in view of Eggeman further in view of Shiono and Springs by making it a sewn 
	Regarding claim 18, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. 
	Detty in view of Eggeman further in view of Shiono and Spring does not disclose wherein said releasably securable fetlock support strap is sewn onto said flexible stabilizing patch. 
	However, Coder teaches an analogous ankle brace (200) and an analogous releasably securable fetlock support strap (220) wherein said releasably securable fetlock support strap (220) is sewn onto said flexible stabilizing patch (226) (see Fig. 2 and [0021], [0023], [0033]; v-shaped sling strap 220 is affixed to attachment point 226 via sewing) providing to ensure that the strap does not tear the body of the device (see [0033]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment of the releasably securable fetlock strap (20, 21 of Shiono) and flexible stabilizing patch (18a of Eggeman) in the device of Detty in view of Eggeman further in view of Shiono and Springs by making it a sewn attachment as taught by Coder to have provided an improved ankle brace device that ensures the strap does not tear the body of the device (see [0033]).
	Regarding claim 19, Detty in view of Eggeman further in view of Shiono and Springs discloses the invention as discussed above. 
	Detty in view of Eggeman further in view of Shiono and Spring does not disclose wherein said releasably securable fetlock support strap is sewn onto said flexible stabilizing patch. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment of the releasably securable fetlock strap (20, 21 of Shiono) and flexible stabilizing patch (18a of Eggeman) in the device of Detty in view of Eggeman further in view of Shiono and Springs by making it a sewn attachment as taught by Coder to have provided an improved ankle brace device that ensures the strap does not tear the body of the device (see [0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.H./Examiner, Art Unit 3786      

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786